Citation Nr: 1531600	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-25 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chloracne to include as due to exposure to herbicides.

2.  Entitlement to an effective date earlier than September 7, 2004, for the grant of service connection for Meniere's syndrome also claimed as hearing loss, tinnitus, syncope, and vertigo.  


REPRESENTATION

Appellant represented by:	Peter F. Carroll, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969 that included service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) from an October 2011 rating decision and an April 2013 supplemental statement of the case of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

On July 2014, the Veteran testified before the undersigned Veteran's law judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The medical evidence of records shows that the Veteran has a current diagnosis of chloracne and that the evidence is in relative equipoise regarding whether disability is due to exposure to herbicides during service.

2.  There was no formal claim, informal claim, or written intent to file a claim for service connection for Meniere's syndrome of record prior to September 7, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chloracne have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2014).

2.  The claim for an effective date earlier than September 7, 2004, for the grant of service connection for Meniere's syndrome is denied.  38 U.S.C.A. § 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has an obligation to notify claimants of what information or evidence is needed to substantiate a claim, and a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In this case, the appellate claim arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  Shinseki v. Sanders, 129 S.Ct.1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Resolution of this appellate claim is based upon the application of the law to undisputed facts.  Consequently, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder.  The resolution of the claim depends upon when certain documents were either received by VA or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of the earlier effective date claim.

In addition, as the claim for service connection for chloracne is granted, the Board finds that any further notification or development actions are unnecessary with regard to that claim.

Service Connection

The Veteran seeks service connection for chloracne, to include as secondary to herbicide exposure.  Initially, the Board notes that the Veteran was granted service connection for chronic dyshidrotic eczema, a skin condition, also noted as dermitis effective December 14, 1969.  The Board also notes that the record shows that the Veteran set foot in Vietnam during active service during the applicable time period for presumptive service connection to be considered.  A review of the Veteran's personnel record shows that he was in the Republic of Vietnam from February 15, 1967, to February 9, 1968.  Therefore, exposure to Agent Orange is conceded.  Essentially, the Veteran asserts that service connection is warranted for chloracne in addition to the service-connected skin disability currently characterized as dermatitis and eczema. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

To established service connection based on that presumption, the evidence must show manifestation of a presumptive disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2014).

The following diseases are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.309 (2014).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, the Board notes that while the Veteran's exposure to herbicides has been conceded, he does not meet the criteria for presumptive service connection for chloracne as there is no evidence that the condition manifested to a degree of 10 percent or more within a year of separation from service, or last exposure to herbicides during service.  38 C.F.R. § 3.309 (2014).

A November 1969 separation examination shows that the Veteran reported having boils and the physician noted a fungus infection of the right hand since the Veteran returned from Vietnam.  

After separation from service, the Veteran submitted a report from Dr. W.B. who specialty was dermatology.  That report, dated February 1970, mostly concerned the Veteran's complaints of a skin condition on his hands.  The Veteran did not report any other areas where his skin was of concern.  Physical examination of the Veteran's hands showed patches of red papules and a large glazed erythemic patch extending across the right wrist.  The large patch was noted to show deep fissures through the center and the border was composed of groups of vesicles extending into the adjacent normal skin causing an overhanging border of loose skin in places.  Also noted were vesicle tops that were removed with no fungus noted.  Dr. W.B., diagnosed the Veteran with chronic dyshidrosis (dyshidrosiform dermatitis).

A February 1970 VA examination report shows that the Veteran reported a rash affecting his neck.  The examiner noted scaly areas, redness, and a rash on the Veteran's forearm.  

Here, the Board notes that within the first year of separation, the Veteran was assessed by a dermatologist who diagnosed the skin condition of chronic dyshidrosis and no diagnosis of an acne form skin condition was reported.  Therefore, as there is no objective medical evidence to show that chloracne was manifested to a degree of 10 percent or more within the first year of separation, service-connection for chloracne on a presumptive basis due to herbicide exposure must be denied.  38 C.F.R. § 3.309 (2014).

The Board now considers whether service connection is warranted on a direct basis.  Even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct or secondary basis. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Here, the Board notes that there are numerous VA examination reports and treatment notes that have specifically diagnosed the Veteran as not having a diagnosis of chloracne or any other acneform skin conditions.  However, an April 2014 letter from an advanced practitioner registered nurse with a specialty in dermatology, M.G., reported that the Veteran had a current diagnosis of acne that was due to exposure to herbicides during active service.  M.G. also reported that the Veteran developed acne in May 1968 with the development of cyst acne on his ears that required drainage.  

The Board has given consideration to both the positive and negative evidence of record, specifically VA examination reports of record and the April 2014  private opinion and finds the overall evidence to be at least in relative equipoise on the question of whether a connection has been demonstrated between the Veteran's exposure to herbicides during active service and the currently diagnosed chloracne.  Both the VA examination reports of record and the April 2014 private opinion were based on a thorough and detailed examination of the Veteran and were each supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Furthermore, both the private medical opinion and VA medical opinions directly addressed the issue on appeal.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).  Therefore, resolving all reasonable doubt in favor of the appellant, the Board finds that chloracne was incurred in or caused by active service.  Therefore, service connection chloracne is established.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date Claim

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  Otherwise the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) ; 38 C.F.R. § 3.400(b)(2) (2014).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  3 8 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  The informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

The Veteran contends that he filed an informal claim for Meniere's syndrome, also claimed as hearing loss, tinnitus, syncope, and dizziness on November 25, 1974.  The correspondence in question specifically reads as follows: " I am requesting an appointment to have my hand checked for a skin condition, and also want my back, legs, neck, and ears checked.  This is my prescription; VIOFORM.  I would like to file a claim for these injuries.  During the past two days I received some paper as to proof of my claim."  

In response to the Veteran's November 1974 letter, the VA Outpatient Clinic in Winston-Salem, North Carolina sent the Veteran a letter on January 3, 1975.  The Outpatient Clinic noted that the letter was in response to the Veteran's previous correspondence regarding an examination and medication.  The letter noted that the Veteran's Vioform was mailed to him.  The letter also noted that an examination regarding his service-connected skin condition would be scheduled.  The letter was then forward to the Adjudication Division of the RO in Winston-Salem, North Carolina.  

The Veteran was then sent letter dated February 18, 1975, from the RO in Winston-Salem, North Carolina that enclosed a VA Form 21-526 for the Veteran to complete and return.  That claim form is supplied to Veterans who file an informal claim so that they may complete the filing of a formal claim on the form prescribed by VA.

On February 24, 1975, the Veteran filed an application for compensation or pension.  The Veteran only identified a back injury as to the disability for which he was applying for compensation.  There were no other disabilities or medical conditions identified by the Veteran.  

Following receipt of the application for compensation for a back disability.  The RO proceeded with adjudication the claim for service connection for a back disability and an additional claim for an increased rating for a skin disability. 

On February 1976, the Veteran provided testimony before the RO concerning a claim for a back disability.  During the hearing, the Veteran testified that he had previously filed a claim for disabilities affecting his back, legs, and skin.  He stated that he had a bad rash on his hands that showed up every summer.  During that testimony the Veteran made no references to any type of ear disability.  

A September 2004 statement in support of claim shows that the Veteran submitted claims for entitlement to service connection for hearing loss, tinnitus, and vertigo.  

During a May 2006 Board hearing concerning the claim for entitlement for hearing loss and tinnitus filed in September 2004, the Veteran made no references to an outstanding November 1974 claim for an ear disability.  

The Board finds that there is no evidence of record showing that it was the intent of the Veteran to apply for service connection for Meniere's syndrome or any other ear disability prior to September 2004.  While the Veteran contends that his February 1974 correspondence made reference to a claim for an ear disability.  The Board finds that he was actually referencing a claim for an increased rating for his service connected skin disability and identified areas affected by the skin condition he would like checked as the skin disability affected the ear.  Moreover, the Veteran's actions subsequent to the filing of the alleged claim for service connection for an ear disability are whole inconsistent with the assertions that he was filing a claim for service connection for ear condition and not a skin condition of the ears.

Following the November 1974 correspondence from the Veteran, the RO sought clarification as to what the Veteran was claiming by sending him VA Form 21-526 to file a formal claim.  The Veteran only responded with a claim for a back condition.  The RO then continued with the adjudication of the Veteran's claim for an increased rating for skin disability and service connection for a back disability as identified on the Veteran's VA Form 21-526.  The Veteran had numerous opportunities to report an ear disability during treatments for the back condition and skin condition during that period, but did not make any mention or claim for an ear disability until September 2004, approximately 28 years after he alleges he filed a claim for an ear disability that should be considered a claim for Meniere's disease.  The Board also finds it significant that during the February 1976 RO hearing, he made no inquiries or statements concerning any condition affecting his ears.  While the focus of the hearing was on a back disability, the Veteran made references to other disabilities such as a skin disability.  Had the Veteran believed that he had filed a claim for an ear disability, the Board concludes that he would have inquired about that claim either during the RO hearing or during VA examinations during this time.  

Alternatively, even if the Veteran's November 1974 letter could have been construed as a claim for an ear disability and thus Meniere's disease, the Board finds that the Veteran abandoned that claim as the RO sent the Veteran a request to complete VA Form 21-526, and the Veteran only responded with a claim for service connection for a back disability.  The Veteran did not file a claim for an ear disability until September 2004; over 28 years after the RO received the informal claim.  Generally, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (1974).  Here, it is clear that the RO request further clarification as to the Veteran's informal claim submitted in November 1974 and requested the Veteran provide follow up information.  The Veteran provided no information regarding an ear disability within one year from the RO's request.  Therefore, the Board additionally finds that any alleged claim for service connection for an ear disability was abandoned.  

Therefore, based on the above-stated facts and regulations, the Board finds that the legally correct date for the grant of service connection for Meniere's syndrome is September 7, 2004, the date VA received the Veteran's formal claim of entitlement to service connection for Meniere's syndrome also claimed as hearing loss, tinnitus, syncope, and vertigo.  Therefore, the Veteran is not entitled to an earlier effective date and his claim must be denied.  The Board finds that the preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for chloracne to include as due to herbicide exposure is granted.

Entitlement to an effective date earlier than September 7, 2004 for the grant of entitlement to service connection for Meniere's syndrome is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


